     Case 2:21-cv-00191-JAM-JDP Document 14 Filed 06/14/21 Page 1 of 4


 1   Bobby Saadian, Esq. (SBN 250377)
     Nicol E. Hajjar, Esq. (SBN 303102)
 2   Edzyl Magante, Esq. (SBN 322262)
 3   WILSHIRE LAW FIRM
     3055 Wilshire Blvd., 12th Floor
 4   Los Angeles, California 90010
     Tel: (213) 381-9988
 5   Fax: (213) 381-9989
 6   Attorneys for Plaintiff,
     DAVID VEGA
 7

 8
                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID VEGA, an individual,          i Case No.: 2:21-CV-00191-JAM-JDP
12                                       l
                      Plaintiff,         l
                                           STIPULATION AND ORDER
13           v.                          y REMANDING ACTION TO THE
                                           SUPERIOR COURT OF CALIFORNIA,
14    BEACON SALES ACQUISITION, INC., COUNTY OF SACRAMENTO
      a corporation; ALLIED BUILDING
15    PRODUCTS, CORP., a corporation;
      JOSEPH VASQUEZ, an individual;
16    EDGAR RUELAS, an individual;
      LEONARDO FLORES BELTRAN, an
17    individual; and DOES 1 through 50,
      inclusive,
18

19                          Defendants.

20

21

22

23

24

25

26

27

28
     Case 2:21-cv-00191-JAM-JDP Document 14 Filed 06/14/21 Page 2 of 4


 1          Plaintiff David Vega and Defendants Beacon Sales Acquisition, Inc. and Joseph Vasquez,
 2   through their undersigned counsel, hereby stipulate as follows:
 3                                             RECITALS
 4          WHEREAS, on or about November 23, 2020, Plaintiff DAVID VEGA (“Plaintiff”) filed a
 5   Complaint for Damages alleging (1) Employment Discrimination Based on Disability – Violation
 6   of the Fair Employment and Housing Act; (2) Employment Discrimination Based on Failure to
 7   Accommodate Disability or Perceived Disability – Violation of the Fair Employment and Housing
 8   Act; (3) Failure to Engage in A Timely, Good Faith, Interactive Process; (4) Employment
 9   Discrimination Based on Age – Violation of the Fair Employment and Housing Act; (5) Retaliation
10   in Violation of FEHA; (6) Harassment in Violation of FEHA; (7) Failure to Prevent Discrimination,
11   Harassment, and Retaliation in Violation of FEHA; (8) Wrongful Termination in Violation of
12   Public Policy; (9) Failure to Pay Meal and Rest Period Compensation; (10) Non-Compliant Wage
13   Statements; (11) Failure to Pay Wages in a Timely Manner (Waiting Time Penalties); and (12)
14   Unfair Competition.
15          WHEREAS, on or about January 8, 2021, Plaintiff filed a First Amended Complaint for
16   Damages adding, in part, a cause of action for Retaliation and/or Unlawful Denial of Leave in
17   Violation of the Family and Medical Leave Act.
18          WHEREAS, on February 1, 2021, Defendants Beacon Sales Acquisition, Inc., Allied
19   Building Products Corp., Edgar Ruelas and Joseph Vasquez removed this Action to this Court
20   pursuant to 28 U.S.C. sections 1331 and 1367.
21          WHEREAS, on June 3, 2021, Plaintiff filed a Second Amended Complaint for Damages,
22   dismissing the cause of action for Retaliation and/or Unlawful Denial of Leave in Violation of the
23   Family and Medical Leave Act.
24          WHEREAS, on June 7, 2021, Defendants Allied Building Products Corp. and Edgar
25   Ruelas were dismissed from the Action.
26

27

28
     Case 2:21-cv-00191-JAM-JDP Document 14 Filed 06/14/21 Page 3 of 4


 1           IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants Beacon Sales
 2   Acquisition, Inc. and Joseph Vasquez (collectively, “Defendants”), by and through their respective
 3   counsel, that in light of Plaintiff’s dismissal of the only cause of action asserted under Federal law,
 4   this Action should be remanded to the Superior Court of California, County of Sacramento, where
 5   it was originally filed.
 6
     DATED: June 11, 2021                       WILSHIRE LAW FIRM
 7

 8
                                                By: /s/ Edzyl Magante_________________________
 9                                                  Edzyl Magante
                                                    Attorneys for Plaintiff,
10                                                  DAVID VEGA
11

12   DATED: June 11, 2021                       HOPKINS & CARLEY

13

14                                              By: /s/ Karin Cogbill
                                                    Karin M. Cogbill
15                                                  Michael W. M. Manoukian
                                                    Attorneys for Defendants,
16
                                                    BEACON SALES ACQUISITION, INC.;
17                                                  JOSEPH VASQUEZ and EDGAR RUELAS

18

19

20

21

22

23

24

25

26

27

28
     Case 2:21-cv-00191-JAM-JDP Document 14 Filed 06/14/21 Page 4 of 4


 1                                                    ORDER
 2          The Court having reviewed the foregoing Stipulation, and good cause appearing therefor:
 3   IT IS HEREBY ORDERED that this Action is remanded to the Superior Court of California,
 4   County of Sacramento. Plaintiff shall give notice of this Order to the Superior Court of California,
 5   County of Sacramento.
 6

 7   IT IS SO ORDERED:
 8
     DATED: June 11, 2021                            /s/ John A. Mendez
 9
                                                     THE HONORABLE JOHN A. MENDEZ
10                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
